Citation Nr: 1637644	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for a generalized anxiety disorder with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1975 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2012.  The audio quality of that recording did not allow for a transcript to be made.  The Veteran was provided with a second hearing, conducted via videoconference, before the undersigned VLJ in September 2012.  A transcript of that proceeding is of record.

When the case was before the Board in April 2014, it was remanded for further development and adjudicative action.  While the case was in remand status, the RO issued an April 2015 rating decision granting an increased schedular rating of 70 percent and a total rating based on individual unemployability for the Veteran's psychiatric disability. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a disability rating in excess of 70 percent for a generalized anxiety disorder with depression.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 70 percent for a generalized anxiety disorder with depression have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In July 2016, the Veteran sent an email to his representative indicating that he was content with being awarded entitlement to a total disability rating based on individual unemployability and that he wished to withdraw his appeal for an increased evaluation for an anxiety disorder.  In July 2016, the Veteran's representative submitted a motion to withdraw the Veteran's increased rating claim to the Board and attached the aforementioned email.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


      (CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to a disability rating in excess of 70 percent for a generalized anxiety disorder with depression is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


